Title: To Alexander Hamilton from Jeremiah Olney, 21 November 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 21st. Novr. 1791.
Sir.

Agreeable to the directions in your Letter of the 10th Instant, I shall on Thursday next, pay into the Bank of Providence, the Balance of my weekly Return of Cash, and continue to do the same, on that Day in every Week, deducting only my Commissions, the Drafts you mention being all paid, and Office Expences are always included in the Return. I wish to be informed Sir, whether the Money thus deposited will be considered at the Treasury as accounted for by me; If so, it will be proper to charge it to the United States, and the retained duplicate Receipt will serve as a Voucher.
I enclose a Draft No. 2282, for 500 Dolls. which I have paid and charged.
I have the honor to be &c.
Jereh. Olney Collr. Alexr. Hamilton Esqr.Secy. of the Treasury
